Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the communication filed on 3/26/2019.
 Original claims 1-20 are pending.
Claims 12-17 and 19-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claims 1-10 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11, and 18 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by   Faulhaber JR et al. U.S. Patent Application publication No. 2019/0155633[hereinafter Faulhaber JR] in view of Chen et al. U.S. Patent Application No. 2019/0034766[hereinafter Chen].
As per claim 11 and 18 Faulhaber JR discloses a system comprising:  a memory; and
a processor configured to execute instructions stored on the memory that, when executed by the processor, cause the processor to:
train a first machine learning model based on a first dataset labeling of a first dataset(first portion)(see fig. 1 and par. 0028, where  users, interact with the model training system 120 and provide data that causes the model training system 120 to train one or more machine learning models, that initially retrieving first a portion of the training data and provide the retrieved portion to the virtual machine instance 122 training the machine learning model);
provide a second dataset comprising second dataset labeling to the trained first machine learning model to generate an updated second dataset comprising an updated second dataset (second portion) (see par. 0039, where  then the model training system 120 can retrieve a second portion of the training data and provide the second retrieved portion to the virtual machine instance 122);
train a second machine learning model based on the updated second dataset (see pat. 0041,  0043 0088, where modification to the ML training container 130  is modified to include a model data, to generate updated model data, which the virtual machine instance 122 then stores in the training model data store 175);
provide the first dataset to the trained second machine learning model to generate an updated first dataset comprising an updated first dataset (see par. 0048, 0115 where the user device 102, can transmit a request to the model training system 120 to modify the machine learning model being trained (e.g., transmit a modification request).; and 
 train the first machine learning model based on the updated first dataset (see par. 0048, 0115 where the user device 102 send a  request   which includes a new or modified container image, a new or modified algorithm, new or modified hyperparameter(s), and/or new or modified information describing the computing machine on which to train a machine learning model(that is the model training system 120 can modify the original ML training container during runtime (instead of replacing the original ML training container with a new ML training container) to train the machine learning model using the new hyperparameter(s), using the new code, and/or the like).
Faulhaber JR does not explicitly disclose dataset labeling.
Chen discloses machine learning model that uses training data in the training dataset to define the prediction/classification (data labeling) model (see the abstract and par. 0023, 0044-0045, where data labeling system stores a portion of partially labeled dataset 224 and/or of a labeled dataset 228 and par. 0084, where label matrix Y is updated based on partially labeled dataset 224 ). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings Chen into the system of Faulhaber as a result, data labeling system improves significantly execution time, lowers the cost associated with training the object labeling process because fewer samples need to be labeled while achieving improving accuracy and precision, resulting in improved models and more accurate predictions 

 




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452